 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDApart from our basic disagreement with our colleagues' abandon-ment of the principle first announced in theQuaker Citycase, we donot believe that the unit sought by the Union here is appropriate.Theunit sought, and the one which our colleagues are finding appropriate,consists of the debit agents employed in nine different district officeslocated in the Greater or Metropolitan Cleveland, Ohio, area. It seemsclear that the only justification for this finding is the geographic loca-tion of the offices.We believe this to be no reason for granting thisunit.As the majority notes, each of these different district officesoperates independently of another, the debit agents in each have sep-arate, immediate supervision, there is no contact among the debitagents of the different offices either on a business or social level. Inour view, the debit agents in these different offices do not have a com-munity of interest with respect to the unit sought.Thus the unitwhich the majority finds appropriate appears to be based upon theUnion's extent of organization of these debit agents.For the foregoing reasons, we would dismiss the instant petition.InlandMotorCorporation of VirginiaandDistrict 50, UnitedMine Workersof America.Case No. 5-CA-1735. September 10,1962DECISION AND ORDERPursuant to a Decision and Direction of Election issued by theBoard on December 31, 1959 (Case No. 5-RC-2952, not published inNLRB volumes), an election was conducted on January 27, 1960,among the Employer's Radford, Virginia, employees.Of the 53eligible voters, 50 cast valid ballots, of which 25 were for and 22 wereagainst the Union.There were also three ballots challenged by theUnion on the ground that the challenged voters were supervisors.As the challenges were sufficient in number to affect the results ofthe election, the Regional Director investigated them.On February29, 1960, he issued his report on challenges in which he recommendedthat the challenges to Wagner's and McCoy's ballots be overruledupon the ground that they were not supervisors, and that the chal-lenge to Schwichtenberg's ballot be sustained as he was a supervisor.He recommended further that the ballots of Wagner and McCoy notbe opened and counted as their votes could not affect the outcome ofthe election and that the Union be certified as collective-bargainingrepresentative.The Employer filed timely exceptions to the RegionalDirector's recommendation that the challenge to Schwichtenberg'sballot be sustained and the Union certified, and requested a hearing.On May 3, 1960, the Board issued a Supplemental Decision andCertification of Representatives (not published in NLRB volumes)138 NLRB No. 66. INLAND MOTOR CORPORATION OF VIRGINIA517adopting the Regional Director's findings and recommendations.OnJune 9, 1960, the Board denied the Employer's petition forreconsideration.Following the Union's request for bargaining, and the Employer'srefusal to comply therewith, the Union filed refusal-to-bargain chargesupon which a complaint was issued.The Respondent asserted, as adefense, that Schwichtenberg was not a supervisor, and since hisballot and the other challenged ballots were not counted, it was underno duty to bargain; and that, by failure to grant a hearing on thestatus of Schwichtenberg, it had been denied due process.At a hearing on the complaint in this case, on August 15, 1960,before Trial Examiner Louis Plost, the Respondent sought to intro-duce evidence relating to its affirmative defense, but the Trial Exam-iner ruled that it was not admissible.Thereupon the Respondentpresented exhibits which outlined what three of its witnesses wouldtestify in respect to Schwichtenberg's status.On September 15, 1960, the Trial Examiner issued his IntermediateReport, attached hereto, finding that the Respondent by refusing tobargain with the Union, had violated Section 8(a) (5) and (1) ofthe Act.The Respondent filed timely exceptions to the IntermediateReport, again requesting a hearing as to Schwichtenberg's status.On May 23, 1961, the Board (Chairman McCulloch and MemberBrown not participating) ordered a hearing for the purpose of takingtestimony with respect to the status of Schwichtenberg.On July 12, 1961, a hearing was held before Trial ExaminerThomas S. Wilson. The only issue was whether Schwichtenberg wasa supervisor at the time of the election. In a Supplemental Inter-mediate Report, attached hereto, issued August 22, 1961, the TrialExaminer found that Schwichtenberg was a supervisor and recom-mended that the challenge to his ballot be sustained.The Respondenthas filed timely exceptions to the Trial Examiner's SupplementalReport, and a supporting brief.The Board has reviewed the rulings made by the Trial Examinersat the hearings and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Reports, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiners with the following additions.The evidence as to Schwichtenberg's status is as follows :The Respondent was founded by President Hugo Unruh in Sep-tember 1958. It is engaged in the business of designing and manu-facturing electrodynamic components. It began operations at Rad-ford,Virginia, with three skilled workers.By January 27, 1960,the date of the election, there were 78 employees working in 6 depart-ments as follows : 518DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The armature and bonding department with 22 employees underForeman Tom Bain and Assistant Foreman Sam McCoy.'2.The assembly department with six employees under ForemanVolkerWesche.3.The shipping department with two employees under ForemanVolkerWesche.4.The inspection department with three employees under ForemanJoe Britt.5.The machine shop with 18 employees under Foreman NeilO'Brien, successor to General Manager Frank Syzbiak who had also,been acting as foreman of the department 2 when he left the Respond-ent's employ on Labor Day 1959.6.The punch press department with four punch press operatorsplus Milton Schwichtenberg, a tool-and-die maker.Frank Syzbiakhad been in charge of this department as well as the. machine shopprior to his departure.Milton Schwichtenberg was hired by the Respondent in October1958, as a tool-and-die maker at $2.30 an hour. In January 1960, hewas receiving $2.50 an hour. The next highest wage rate in the punchpress department was $1.60 an hour.Our dissenting colleagues state that Fred Wagner "occupies the sameposition as Schwichtenberg, but on the night shift," was being paida higher rate, and was found not to be a supervisor by the RegionalDirector who overruled the challenge to his ballot.As there was noexception to this ruling by the Regional Director, the Board has notpassed upon it nor evaluated the evidence upon which the RegionalDirector based his conclusion.However, there is nothing in the recordto indicate that Wagner did occupy the same position on the nightshift as Schwichtenberg did during the day. In fact, Wagner's state-ment as quoted in the Regional Director's report on challenges, datedFebruary 29,1960, indicates that Wagner worked in the machine shopunder O'Brien, the machine shop foreman.Schwichtenberg, referred to by U nruh as the "foreman" in the punchpress department, obtained production orders from the office for workto be done on the punch presses, set up the press, started the job him-self, and then selected the man who was to operate the press for theproduction run.Schwichtenberg was expected to report to the pro-duction manager if he believed that he could or could not meet pro-duction schedules, and all problems and difficulties in the departmentwere referred to Schwichtenberg.He could not authorize overtime,,but he did make recommendations and, if overtime was authorized,,decided which men were to work. Schwichtenberg attended foreman's1McCoy's ballot was challengedby the Union,but the Regional Director overruled thechallenge thereto on the groundthat McCoywas not a supervisor.2A fewdays after Syzbiak left Respondent's employ, Respondent hired James Brooksas a production manager or assistant production manager, his exact title not being clear. INLAND MOTOR CORPORATION OF VIRGINIA519meetings when matters involving the punch press department werebeing discussed.Although Schwichtenberg did not have express au-thority to hire or fire, he was consulted as to the work of the employeesin the department,and his recommendations were sought wheneverwage rates were reviewed.That the Employer acknowledged Schwichtenberg, in fact, to bea supervisor at the time of the election is shown not only by Unruh'sreference to Schwichtenberg as the "foreman"in the punch pressdepartment but also by the Employer's belated official designation ofhim as "supervisor" in July 1960-a recognition that Schwichtenberghad at all times material been one of its supervisors.In view of the foregoing and particularly as Schwichtenberg as-signed work to the employees,directed them in work performance,and was responsible for the efficient operation of the department, wefind, as did the Trial Examiner, that Schwichtenbergwas a supervisorwithin the meaning of Section 2(11) of the Act on the day of theelection.'We further find that District 50, United Mine Workers ofAmerica, was on January 27, 1960, and at all times thereafter hasbeen, the exclusive representative of all employees in the unit foundappropriate in Case No. 5-RC-2952, and that the Respondent, byrefusing to bargain with the Union on and after June 24,1960, hasengaged in unfair labor practices within the meaning of Section8 (a) (5) and(1) of the Act.ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,Inland MotorCorporation of Virginia,Radford, Virginia,its officers,agents, succes-sors, and assigns,shall :1.Cease and desist from :(a)Failing and refusing to bargain collectively with District 50,United Mine Workers of America, as exclusive representative of allits employees within the appropriate unit.(b) In any like or related manner interfering with, restraining,or coercing employees in the exercise of rights guaranteed by Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the said Union as ex-elusive representative of all the employees in the appropriate unitwith respect to wages, rates of pay, hours of employment,and otherconditions of employment,and, if an understanding is reached, em-body such understanding in a signed agreement.sHarvill Corporation,116 NLRB1549, 1550-1551. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Post at its plant in Radford, Virginia, copies of the attachednotice marked "Appendix A."'Copies of said notice, to be furnishedby the Regional Director for the Fifth Region, shall, after being dulysigned by Respondent, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Respondent shall take reasonablesteps to insure that such notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the Fifth Region, in writing,,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.MEMBERS RODGERSandLEEDOM,dissenting:We dissent from the majority's finding that on the day of the elec-tionMilton Schwichtenberg was a supervisor and therefore was in-eligible to vote.Schwichtenberg was hired by the Respondent in October1958 as atool-and-die maker at $2.30 an hour. In January 1960, he was re-ceiving $2.50 an hour.The Respondent's other tool-and-die maker,.Fred Wagner, who occupies the same position as Schwichtenbergbut on the night shift, was then making $2.85 an hour.-' Schwichten-berg spends allhis time in the punchpressdepartment where his,workbench is located.Schwichtenberg spent about 6 hours per day making, repairing, andrebuilding dies and patterns. In addition, he set up thepresses inthe punch press department, distributed work to the punch press oper-ator, inspected samples of the work produced, and, like Wagner onthe night shift, spent time helping the punch press operators withtheir work problems.Once the samples were inspected, the operatorsran thepresses.Schwichtenberg did not schedule any of the work in the departmentand could not authorize overtime or requisition materials.Allacknowledged supervisors had such authority.His assigning or di-recting of work was at most routine and stemmed mainly from hisknowledge as diemaker and setter, i.e., knowledge of which machinewas set up for the next scheduled job.Schwichtenberg was paid an hourly rate; supervisors were paid asalary.He was not paid when sick; supervisors were so paid.He* In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."6Wagner's ballot was challenged by the Union,but the Regional Director overruled thechallenge thereto on the ground that Wagner was not a supervisor. INLAND MOTOR CORPORATION OF VIRGINIA521was not paid when off the job; supervisors were paid.He had one-half hour for lunch; supervisors had a full hour.He could not taketime off without permission; supervisors could.He was paid for over-time at 11/2 times his hourly rate ; supervisors were not paid for over-time work.He was entitled to 1 week of vacation after 1 year of em-ployment, and 1 additional day for each added year of employment;supervisors were entitled to 1 week of vacation after 1 year of em-ployment, and 2 weeks after 2 years of employment. It is undisputedon the record that Schwichtenberg's benefits and privileges were iden-tical with those of rank-and-file production employees.The record showed that there was a wage progression programunder which an employee started at a minimum rate and receivedautomatic increases at regular intervals thereafter.All increaseswere granted by President Unruh.Between September 1959 whenSyzbiak, who, as part of his duties, supervised the punch press depart-ment, left and January 27, 1960, there were six wageincreasesgrantedto employees in the punch press department, five of which (includ-ing Criner's) 8 were either automatic increases or the resultof a reg-ular quarterly review by Unruh.The sixthincreasewas givento employee Taylor.The Trial'Examinerstates that Taylor asked Brooksfor araise, thatthis wasthe subjectof a conference amongUnruh, Brooks, and Schwichten-berg, that Brooksrecommendeda 10-cent perhour increase,and thatSchwichtenbergsaid he"felt that Taylor shouldget 15 cents perhour."'The TrialExaminerconcluded that since Unruh decided tograntthe 15-centincreasesuggestions were.At thehearing, Brooks testifiedthat Taylorcame to him asking-for awageincrease.Unruh andBrooks lookedat Taylor's recordand found that Taylorwas performingwork equal to that of Criner,.yet received15 cents less per hour.Brooks suggesteda 10-cent raise,but Unruh, wanting to put Tayloron an equal basiswith Criner,granted him a 15-cent increase.Neithertestifiedthat Schwichtenberg-was responsible for Taylor'swageincrease.Brooks further statedthat heand Unruh checked with Schwichtenbergas to the progress,of an individual in the punch press department when considering-* The Trial Examiner states that employee Criner asked Schwichtenberg for a raise,the date of which is indefinite,having perhaps occurred prior to Syzbiak's departureTheraisewas reflected in Criner's next paycheck.The record reflects that Criner received'one wage increase between Labor Day 1959 and the date of the election,January 27, 1960,which was the result of a regular quarterly review. The record also reflects that fromJuly 21 to October 20, 1959,Criner worked on the night shift while Schwichtenberg-worked only on the day shift.We therefore attach little significance to Criner's statementthat his pay raise followed closely after his request to Schwichtenberg7 The above statement was made in Schwichtenberg'spretrial affidavit because in his-testimony at the hearing he could not recall the incident. ,522DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage increases for such employees because Schwichtenberg, workingwith the individuals everyday, was most likely to know about theirprogress.We do not consider the above incident as indicating that Schwich-tenberg had supervisory authority.Unruh's and Brook's testimonyis that the former made the decision to grant a 15-cent an hour increasetoTaylor because his work was identical with that of anotheremployee, Criner, who was receiving that amount more than Taylor.There is no indication in either of the witnesses' testimony that thewage increase was granted because of Schwichtenberg's expressedopinion.The inference that the Trial Examiner drew from this oneincident, that Schwichtenberg had the authority effectively to recom-mend wage increases, is therefore not warranted.The Trial Examiner found that when Foreman Britt needed anotherman in the inspection department, he had asked Schwichtenberg torecommend an employee, that Schwichtenberg recommended Akers,and that this recommendation was approved immediately and Akerswas transferred.The record shows that Britt told Schwichtenbergthat he needed someone who could read micrometers and Schwichten-berg said Akers was probably the best man.Britt said that he wouldsee if he (Britt) could get Akers transferred.Britt went to theoffice and came back and said Unruh had approved the transfer.We,do not find that this incident establishes that Schwichtenberg hadauthority to transfer or effectively to recommend transfer of em-ployees.It appears that the transfer was accomplished without con-sulting Schwichtenberg even though it resulted in the punch pressdepartment losing an employee.Schwichtenberg had not been informed prior to January 27, 1960,that he was a foreman or supervisor, or that he had authority to hire,fire, discipline, or promote.There is no evidence in the record to showthat he had effectively initiated any recommendations in this area, orthat his duties and responsibilities were increased by the departure ofSyzbiak, the acknowledged supervisor in the punch press departmentprior to September 1959. It is undisputed that his privileges andbenefits were identical with those of rank-and-file employees.'On the basis of the record, we would find that Schwichtenberg wasnot a supervisor within the meaning of Section 2(11) of the Act onthe day of the election and was therefore eligible to vote.'Accord-ingly, as it has not been established that the Union represented amajority of employees in the appropriate unit, we would dismiss the'complaint.s As stated,in July 1960 Schwichtenberg was promoted to supervisor with all theauthority,responsibility,privileges, and benefits incident to that positionO Precision Fabricators,Inc.,101 NLRB 1537,1542-1545;Lancaster Welded Products,Inc.,130 NLRB 1478, 1480. INLAND MOTOR CORPORATION OF VIRGINIA523APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with District 50,United Mine Workers of America, as the exclusive representativeof employees in the following appropriate unit :All production and maintenance employees employed atour Radford, Virginia, plant, excluding all office clericalemployees, professional employees, guards, and supervisors asdefined in the Act.WE WILL, upon request, bargain collectively with the aforesaidlabor organization as the exclusive representative of the employeesin the appropriate unit, and, if an understanding is reached,,embody such understanding in a signed agreement.WE WILL NOT in any like or related manner interfere with, re-train, or coerce employees in the exercise of rights guaranteed bySection 7 of the Act.INLAND MOTOR CORPORATION OF VIRGINIA,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must be posted for 60 consecutive days from the date ofposting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 707 North Calvert Street, Baltimore 2, Maryland, TelephoneNumber, Plaza 2-8460, Extension 2104, if they have any questionconcerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEOn a charge filed June 27, 1960, by District 50, United Mine Workers of America,herein called the Union, that Inland Motor Corporation of Virginia, herein calledthe Respondent, has been engaging in and is engaging in unfair labor practicesaffecting commerce, as set forth and defined in the National Labor Relations Act,as amended, 61 Stat. 136, 73 Stat. 519, herein called the Act, the General Counselof the National Labor Relations Board, herein called the Board, by the RegionalDirector for the Fifth Region (Baltimore, Maryland), issued a complaint and noticeof hearing on July 8, 1960, pursuant to Section 10(b) of the Act and Section 102.15of the Board's Rules and Regulations, Series 8, as amended,' alleging that theRespondent had engaged in and was engaging in unfair labor practices within themeaning of Section 8(a)(1) and (5) and Section 2(6) and (7) of the Act.1 A copy of the charge filed in this matter was served on the Respondent on or aboutJune 28, 1960. .524DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 18, 1960, the Respondent filed an answer denying in effect that it had-engaged in any of the unfair labor practices alleged and setting forth its defense.Pursuant to notice, a hearing was held before Trial Examiner Louis Plost onAugust 15, 1960, at Washington, D.C.At the hearing all the parties were represented and were afforded full opportunity-to be heard on the issues, to argue orally on the record, and to file briefs and/or:proposed findings and conclusions.The parties did not argue orally.A date wasfixed for the filing of briefs and/or proposed findings and conclusions, with theTrial Examiner.No briefs have been received.Upon the entire record in the case, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 2The Respondent is, and has been at all times material herein, a corporationaorganized under and existing by virtue of the laws of the Commonwealth of Virginia,with its principal office and place of business in Radford, Virginia, where it is engagedin the manufacture of electric dynamic components.During the year 1960 the Respondent will, in the course and conduct of itsbusiness operations as described above (a representative period), ship productsvalued in excess of $50,000 from its place of business directly to points located,outside the Commonwealth of Virginia.II.THE LABOR ORGANIZATIONDistrict 50, United Mine Workers of America, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The appropriate unitAs found in Case No. 5-RC-2952, in order that the employees of Respondentmay have the full benefit of their rights to self-organization and bargaining, andotherwise to effectuate the policies of the Act,all production and maintenance em-ployees employed at Respondent's Radford, Virginia, plant, excluding all office clericalemployees, professional employees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.B. Therefusal to bargainOn January 27, 1960, a majority of the employees of the Respondent in the unit'described above, in a secretballot Board-ordered election conducted in the matterof Inland Motor Corporation of Virginia,Case No.5-RC-2952,designated theUnion as their representative for the purposes of collective bargaining with the:Respondent.The Board, on May 3, 1960, formally certified the Union as therepresentative of the employees in said unit.On or about May 10 and 25 and June 14, 1960, the Union requested the Respond-ent to bargain collectively with respect to rates of pay, wages, hours of employment,and other conditions of employment as the exclusive representative of said certified-unit.On or about June 24, 1960, and at all times thereafter, the Respondent did refuse-and continues to refuse to bargain collectively with the Union.The General Counsel contends that by virtue of Section 9(a) of the Act, at all'times sinceJanuary 27, 1960, the Union has beenand isnow the exclusive repre-sentativeof all the employees of the Respondent in said appropriate unit for thepurposes of collective bargaining, and that by its refusal to bargain, which isadmitted, the Respondent did engage in and is thereby engaging in unfair laborpractices within themeaning ofSection 8(a) (5) of the Act, and by said acts and,conduct did interfere with, restrain,and coerceits employees,and is interferingwith, restraining, and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act, and did thereby engagein andis therebyengagingin unfairlabor practices within the meaning of Section8(a)(1) oftheAct.2 The Board has taken jurisdiction of the Respondent in Case No 5-RC-2952. INLAND MOTOR CORPORATION OF VIRGINIA525The Respondent's ContentionAt the Board-ordered election in Case No. 5-RC-2952, conducted January 27,1960, the ballots of three employees were challenged on the ground that these,employees were supervisors.The Regional Director thereafter conducted an investi-gation into the status of the challenged voters and thereafter on February 29, 1960,issued his report on challenges. In that report the Regional Director found thattwo employees (Samuel McCoy and Fred Wagner) were not supervisors as definedin Section 2(11) of the Act and recommended that the challenges to their ballotsbe overruled.The Regional Director found that the third employee (MiltonSchwichtenberg)was a supervisor as defined in Section 2(11) of the Act andrecommended that the challenge to his ballot be sustained.The Respondent filed exceptions as to Milton Schwichtenberg and requested ahearing before the Board.On May 3, 1960, the Board sustained the RegionalDirector and denied the Respondent's request for a hearing.The Respondent thenfiled a petition for reconsideration, which the Board denied on June 9, 1960.The Respondent admits that it has failed and refused to bargain with the Union.and now contends:It has not yet been lawfully determined that District 50, United Mine WorkersofAmerica, received a majority of the votes cast in the January 27, 1960,election in the RC case, and, therefore, the respondent has not been and is notnow under any statutory obligation to bargain with District 50, United MineWorkers of America within the meaning of Section 8(a)(5) of the Act.In a statement on the record the attorney for the Respondent indicated that heTelied onCelanese Corporation of America v. N.L.R.B.,[279 F. 2d 204] (C.A.7-No. 12857 June 16, 1960); however, the Trial Examiner does not find the caseapplicable inasmuch as the court's decision therein is based on a finding of fraudwhich invalidated the election.The Respondent herein does not claim improper,conduct by the Union, nor is it contended that newly discovered evidence 3 supportsthe Respondent's position.The General Counsel apparently rests on well-established Board practice.The.Board's latest decision in a similar matter being issued the day following thishearing .4ConclusionThe Trial Examiner finds, on the entire record, that by refusing to bargain withthe Union on and after June 24, 1960, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYIt having been found that the Respondent has engaged in unfair labor practicesin violation of Section 8(a)(5) and (1) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Having found that the Respondent refused to bargain in violation of the Act, itwill be recommended that, upon request, the Respondent bargain collectively withthe Union and, if an understanding is reached, that such understanding be embodiedin a signed agreement.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:8 SeePhalo PlaBtios Corporation,123 NLRB 503;Port Houston Iron Works, Inc.,103NLRB 1489;Hagen Manufacturing Company,Inc., 100 NLRB 1321.Washington Aluminum Company,Inc.,128 NLRB 643 CitingThe Cross Company,127 NLRB 691;Old KingCole,Inc.,119 NLRB 837, enfd.260 F. 2d 530(C.A 6). 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent, Inland Motor Corporation of Virginia, is and has been atall times material herein engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.District 50, United Mine Workers of America, is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees at the Respondent's Radford, Vir-ginia, plant, excluding all office clerical employees, professional employees, guards,and supervisors as defined in the Actconstitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.4:The Union, District 50, United Mine Workers of America, was on January27, 1960, and at all times since has been the exclusive representative of all employeesin the aforesaid unit for the purposes of collective bargaining within the meaningof Section 9(a) of the Act.5.By refusing on and after January 27, 1960, to bargain collectively with theaforesaidUnion as the exclusive representative of the employees in the aforesaidappropriate unit, the Respondent has engaged in and is engaging in an unfair laborpractice within the meaning of Section 8(a) (5) of the Act.6.By the aforesaid unfair labor practice the Respondent is interfering with, re-straining, and coercing its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, and the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]SUPPLEMENTAL INTERMEDIATE REPORTSTATEMENT OF THE CASEPursuant to an order of the Board dated May 23, 1961, which reads in pertinentpart, as follows:The Board (Chairman McCulloch and Member Brown not participating) hasduly considered the pleadings, the Respondent's motion to dismiss, the excep-tions and the entire record in the case, and finds that a substantial and materialfactual issue may be presented which should be resolved after further hearingbefore a Trial Examiner.Accordingly, IT IS HEREBY ORDERED that the record in this proceedingbe, and it hereby is, reopened, and that a further hearing be held before a dulydesignated Trial Examiner for the purpose of taking testimony with respect tothe issuepresented by the Respondent's exception to the report on challengeswhich were overruled in the representation proceeding [Case No. 5-RC-2952],with the result that two challenged ballots, which were overruled and one chal-lenged ballot, which was sustained, were not counted and the Union was cer-tified as the exclusive bargaining representative in the unit found appropriateby theBoard; and ...a hearing was held on July 12, 1961, in Radford, Virginia, before Trial ExaminerThomas S Wilson.All parties appeared at the hearing, were represented by counselor representative, and were afforded full opportunity to be heard, to produce, ex-amine, and cross-examine witnesses, to introduce evidence and material pertinent tothe issues, and were advised of their right to argue orally upon the record and tofile briefs and proposed findings and conclusions or both.Oral argument was waivedat the end of the hearing. Briefs have been received from General Counsel andRespondent on July 26, 1961.Itwas agreed at the hearing by all parties hereto that the sole question presentedfor decision by the above order of the Board was the question of whether on Jan-uary 27, 1960, the date on which the Board conducted a representation election inan appropriate unit of Respondent's employees. Milton Schwichtenberg was or wasnot a supervisor within the meaning of Section 2(11) of the Act and, in accordancewith that decision, either ineligible or eligible to vote in said election. In otherwords the question is whether the Union's challenge to the ballot cast by MiltonSchwichtenberg in the election of January 27, 1960, should be sustained or over-ruledUnon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following: INLAND MOTOR CORPORATION OF VIRGINIA527FINDINGS OF FACT AND CONCLUSIONSRespondent was founded by Hugo Unruh in September 1958 to engage in thebusiness of designing and manufacturing electrodynamic components. It beganoperations at Radford, Virginia, with just three skilled persons.By January 27,1960, Respondent was employing some 78 production employees in a number ofdepartments.But, as Unruh himself testified:... you must realize this, and I would like to point this out to you that thiswas a company in its infancy, in its early beginning. It was in its early begin-ning when borders of responsibility could not be as clearly defined.Iwould like to point out to all those present [in the courtroom] that we aretrying to nail down by cross-examination rigidly defined positions which youmight expect in an organization which has existed from some time but not in anorganization where you have just come down here, and where there must be acertain amount overlapping and disorganization.As of January 27, 1960, the date of the RC election at which Schwichtenberg'sballot was challenged, Respondent's departmental organizational setup, as explainedby Unruh, was as follows:1.The armature and bonding department with 22 employees under Foreman TomBain and Assistant Foreman Sam McCoy.'2.The assembly department with six employees under Foreman Volker Wesche.3.Shipping department with two employees under Foreman Volker Wesche.4.Machine shop with 18 employees under Foreman Neil O'Brien who succeededto the foremanship of that department when General Manager Frank Syzbiak, whohad been also acting as foreman of the mechanical departments including the ma-chine shop, left Respondent's employ on Labor Day 1959.5. Inspection department with three employees under Foreman Joe Britt.6.The punch press department with four punch press operators plus MiltonSchwichtenberg, a tool-and-die maker.Until his departure on Labor Day 1959,Frank Syzbiak had been in charge of this department as well as the machine shop.The question at issue herein is who, if anyone, became the supervisor of the pressdepartment thereafter: James Brooks or Milton Schwichtenberg?Approximately 10 days after General Manager Syzbiak's departure on Labor Day1959, Respondent hired James Brooks, as described by Unruh, as "my assistant pro-duction manager." 2Unruh testified that Brooks was also the supervisor in chargeof the punch press department even though he also testified that he "could not trustthe supervision of the punch press department" to O'Brien because he was not atool-and-diemaker-but neither was Brooks.Brooks, however, testified that, asproduction manager, his main responsibility was the "coordination of production"throughout the plant and, in answer to a direct question as to whether he was alsosupervisor of the punch press department, he answered: "I would say I was becauseof the fact that the punch press department did have to answer to the productionmanager." Identical reasoning would make Brooks the supervisor of all of Re-spondent's other departments in the plant as well.The strongest evidence for Unruh's contention that Brooks was the supervisor ofthe punch press department was Unruh's own estimate that Brooks spent 30 percentof his time in supervising that department and 70 percent as production manager.Brooks refused to make such an estimate.The evidence further showed that, onthe occasions when Schwichtenberg was absent from the punch press department,Schwichtenberg left Brooks a written list of instructions for handling the department.Thus Unruh, after admitting that he would not trust the supervision of the punchpress department to O'Brien, when he succeeded Syzbiak as supervisor of the machineshop because he was no tool-and-die maker, would have it believed that Brooks,whom Unruh admitted also was not a tool-an-die maker, actually did supervise thepunch press department.On the other hand Schwichtenberg was in the punch press department all thetime, his workbench was there, and admittedly he assigned the work to the punchpress operators.Brooks would give Schwichtenberg the production schedule for thedepartment just as he gave that schedule for other departments to the foremen ofthose departments. It then became Schwichtenberg's duty to have the patterns anddies ready for production, to set up the machines for the operators, to inspect the'Bain was acknowledged by Respondent to be a supervisor.McCoy's ballot In theelectionwas challenged by the Union but the Regional Director overruled the challengethereto on the ground that McCoy was not a supervisor.2 Brooks testifiedthat he washired as "production manager." 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirst production therefrom, and to assign operators to those presses in, as his owntestimony proved, accordance with his judgment as to the operators' respective ca-pabilities.All problems and difficulties in the department were referred by theoperators to Schwichtenberg. Schwichtenberg was consulted by top management onany problem in the punch press department.Schwichtenberg was paid at an hourly rate of $2.50 per hour whereas the punchpress operators in the department were paid up to $1.60 per hour. Schwichtenbergalso punched a timeclock and otherwise in routine plant matters was treated as anordinary rank-and-file employee in questions of vacations, sickness, permission to beabsent from work, etc.Respondent had never informed Schwichtenberg that he had the authority to hire,fire, discipline, or promote employees.But the facts show that, despite the aboveabsence of notification, Schwichtenberg was in attendance at foremen's meetings whenmatters concerning the press department were on the agenda, Schwichtenberg wassupposed to report on production matters of the press department to higher manage-ment, Schwichtenberg's recommendation was sought on the determinations as towhether an employee should be retained at the end of his 30-day trial period, andSchwichtenberg's recommendation was sought upon wage increases to operators in thepunch press department as well as on questions of production in that department.Both Unruh and Brooks attempted in their testimony to downrate Schwichtenberg'sposition in the department but had to admit that on all matters in that departmentSchwichtenberg would be consulted because he alone was in the department all thetime and, consequently, knew more about that department than anyone else.Unruh,for instance; testified that, "if [Schwichtenberg] reported on the production for thepunch press department to me, Brooks transmitted it."On the other hand, whenBrooks was asked if Schwichtenberg had authority to "effectively recommend" action,he answered: "He [Schwichtenberg] could suggest but I would not say recommendbecause he was working closely with those people." Brooks here has given us thethe exact reason why Schwichtenberg's "suggestions" were effective recommenda-tions.Schwichtenberg did know the department and its employees because he was,there all the time-nobody else was, so they did not and could not know and,therefore, had to rely on Schwichtenberg.Press Operator Criner asked Schwichtenberg for a raise .3The raise was grantedand reflected in Criner's next paycheck.In January 1960, Press Operator Taylor requested a raise from Brooks.Thismatter was the subject of a conference between Unruh, Brooks, and Schwichtenberg.Brooks recommended a 10-cent per hour increase. Schwichtenberg said be "felt thatTaylor should get 15 cents per hour." 4Unruh decided to grant the 15-cent increase-thus proving just how effective Schwichtenberg's suggestions were.Also Foreman Britt needed another man in his inspection department.He ap-proached Schwichtenberg for recommendations for such an employee. Schwichten-berg recommended Press Operator Akers.This recommendation was approved im-mediately and Akers transferred to the inspection department.Even if Respondent had never specifically informed Schwichtenberg of his fore-manship and authority prior to January 27, 1960, the facts here prove, and therefore,de factosupervisor of the punch press department with authority to effectively rec-ommend action to Unruh who made all the final decisions.The above finding is buttressed by the prehearing affidavit of Hugo Unruh executedon February 3, 1960, wherein, among other facts which justify the conclusions stated,Unruh stated baldly: "The foreman in the punch press department is Schwichtenberg.On the facts here the Trial Examiner can do nothing else but agree with Unruh'sown conclusion as stated in his affidavit and, therefore, recommends that the challengeto the ballot cast by Schwichtenberg in the January 27, 1960, election be sustainedon the ground that Schwichtenberg was a supervisor within the meaning of Section,2 (11) of the Act.s The date of this request was indefinite and, perhaps,had occurred prior to the de-parture of Syzbiak.4 The above finding is made from Schwichtenberg's pretrial affidavit because in histestimony at the hearing Schwichtenberg was far from definite as to what position he hadtaken at the conference. Somebody had recommended a 15-cent increase; Brooks admittedat the hearing that he had opposed 15 cents, so obviously Schwichtenberg's prehearingaffidavit was correct